DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on March 16, 2022.
Claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 are pending and under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
Rejection of Claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 under 35 U.S.C. 102(a)(2) as being anticipated by Fraser (US 2012/0276134) is withdrawn in view of Applicant’s argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (PLOS ONE, 2013, p. 1-10).
Jiang et al. teaches a method comprising establishing an anti-viral transfer vector attenuated response in a subject by repeated, concomitant administration of an antigen-presenting cell targeted immunosuppressant and viral transfer vector to the subject, wherein the subject does not have pre-existing immunity against the viral transfer vector; and wherein the viral transfer vector is an adenoviral or adeno-associated viral transfer vector (see Materials and Methods and Results and page 4 including Figure 1).
Jiang et al. teaches that utilization of immunosuppressant rapamycin to circumvent the anti-adenovirus immunity in immunocompetent patients and teaches that rapamycin diminished adenoviral induced acute immune response by inhibiting NF-ƙB activation and reduced the onset of inflammatory cytokine secretion. Jiang et al. also teaches that rapamycin abrogated anti-adenovirus antibody production and retarded the function of myeloid cells and lymphocytes that were activated upon viral administration in pre-immunized host (see Figure 2 and page 5). 
Jiang et al. teaches that co-administration of rapamycin prolonged and enhanced adenovirus-delivered transgene expression in vivo (see Figure 3). 
The present claims require that the subject does not have pre-existing immunity against the viral transfer vector while Jiang et al. teach that the host was pre-immunized and Jiang et al. teach that Rapamycin was first given orally and the adenoviral vector was administered 2 days later. The present claims require that the rapamycin is given to the subject concomitantly with the adenoviral vector. 
Based on the teachings of Jiang et al., who teaches the benefits of administering rapamycin both prior and after administration of adenoviral vector, the skilled artisan would have been motivated to administer rapamycin at the same time, together with administering of the 
It would have been prima facie obvious to administer rapamycin concomitantly with the adenoviral vector in a subject because Jiang et al. teaches that rapamycin circumvents the anti-adenovirus immunity in immunocompetent patients and teaches that rapamycin diminishes adenoviral induced acute immune response by inhibiting NF-ƙB activation and reduction of  the onset of inflammatory cytokine secretion (see Figure 2 and page 5). 
Thus, the present invention would have been prima facie obvious at the time the invention was made. 
Double Patenting

Rejection of Claims 1, 7-8, 17, 39-41, 47, 72, 76, 81, 86 and 115-116 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,652,487 is withdrawn in view of Applicant’s argument. 
Rejection of Claims 1, 7-8, 17, 39-41, 47, 72, 76, 81, 86 and 115-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11-20, 22, 33 and 38 of copending Application No.14/269,042 is withdrawn in view of Applicant’s argument. 
Rejection of Claims 1, 7-8, 17, 39-41, 47, 72, 76, 81, 86 and 115-116 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 14, 16, 18-20, 30, 32, 43, and 48 of copending Application No.14/269,056 is withdrawn in view of Applicant’s argument. 
Rejection of Claims 1, 7-8, 17, 39-41, 47, 72, 76, 81, 86 and 115-116 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9,  is withdrawn in view of Applicant’s argument. 
 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNIESZKA BOESEN/
Primary Examiner, Art Unit 1648